          Case 19-33694 Document 395 Filed in TXSB on 10/22/19 Page 1 of 8



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

--------------------------------------------------------------------------- x
In re:                                                                       : Chapter 11
                                                                             :
WEATHERFORD INTERNATIONAL PLC, et al.,                                       : Case No. 19-33694 (DRJ)
                                                                             :
                               1
                    Debtors.                                                 : (Jointly Administered)
                                                                             :
 --------------------------------------------------------------------------- x

                        DEBTORS’ MOTION FOR ENTRY OF AN ORDER
                          EXTENDING THEIR EXCLUSIVE PERIODS

        THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
        YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE
        MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING
        PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY
        TO THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE
        WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR
        RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF
        YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED
        WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND
        HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING.
        UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER
        EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION AT THE
        HEARING.

        REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

          The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

 respectfully state the following in support of this motion (the “Motion”):

                                            RELIEF REQUESTED

          1.       By this Motion, the Debtors seek entry of an order (the “Order”), substantially in

 the form attached hereto as Exhibit A, extending, by 60 days, the period during which the Debtors




 1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
 Weatherford International plc (6750); Weatherford International Ltd. (1344); and Weatherford International, LLC
 (5019). The location of the Debtors’ U.S. corporate headquarters and the Debtors’ service address is: 2000 St. James
 Place, Houston, TX 77056.


 US-DOCS\111343179.2
         Case 19-33694 Document 395 Filed in TXSB on 10/22/19 Page 2 of 8



have the exclusive right to file a chapter 11 plan (the “Exclusive Filing Period” through and

including December 28, 2019 and the period during which the Debtors have the exclusive right

to solicit a plan (the “Exclusive Solicitation Period,” and, together with the Exclusive Filing

Period, the “Exclusive Periods”) through and including February 26, 2020. The Debtors’ initial

Exclusive Filing Period and Exclusive Solicitation Period are currently set to expire on October

29, 2019 and December 28, 2019, respectively.

                                 JURISDICTION AND VENUE

        2.       This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. § 1334.

This matter is a core proceeding pursuant to 28 U.S.C. § 157(b), and this Court may enter a final

order consistent with Article III of the United States Constitution. Venue is proper before this

Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.       The statutory predicate for the relief requested herein is section 1121 of Title 11

of the United States Code, 11 U.S.C. §§ 101 et seq. (as amended and modified, the “Bankruptcy

Code”).

                                         BACKGROUND

        4.       On July 1, 2019 (the “Petition Date”), the Debtors filed voluntary petitions for

relief under chapter 11 of the Bankruptcy Code and commenced the above-captioned chapter 11

cases (the “Chapter 11 Cases”). The Debtors are operating their business and managing their

properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

        5.       The Chapter 11 Cases have been consolidated for procedural purposes only and

are being jointly administered pursuant to Bankruptcy Rule 1015(b) [Docket No. 41]. On July

17, 2019, the Office of the United States Trustee for the Southern District of Texas (the “U.S.

Trustee”) appointed the Official Committee of Unsecured Creditors (the “Creditors’

Committee”).
                                                  2
US-DOCS\111343179.2
         Case 19-33694 Document 395 Filed in TXSB on 10/22/19 Page 3 of 8



        6.       On September 9, 2019, the Debtors filed their Second Amended Joint

Prepackaged Plan of Reorganization for Weatherford International plc and Its Affiliate Debtors

Under Chapter 11 of the Bankruptcy Code (as may be amended, modified, or supplemented, the

“Plan”) [Docket No. 328, Exhibit B]. On September 11, 2019, the United States Bankruptcy

Court for the Southern District of Texas, Houston Division (the “Bankruptcy Court”) entered

the Order (I) Approving Debtors’ Disclosure Statement and (II) Confirming Second Amended

Joint Prepackaged Plan of Reorganization for Weatherford International plc and Its Affiliate

Debtors Under Chapter 11 of the Bankruptcy Code (the “Confirmation Order”) [Docket No.

343].

                                      BASIS FOR RELIEF

        7.       Section 1121(b) of the Bankruptcy Code provides for an initial period of 120 days

after the commencement of a chapter 11 case during which a debtor has the exclusive right to file

a chapter 11 plan. See 11 U.S.C. § 1121(b) (“Except as otherwise provided in this section, only

the debtor may file a plan until after 120 days after the date of the order for relief under this

chapter.”). Section 1121(c)(3) of the Bankruptcy Code provides that if a debtor files a plan within

that 120-day period, it has a 180-day period from its petition date to solicit acceptance of its plan.

11 U.S.C. § 1121(c)(3).

        8.       Pursuant to section 1121(d) of the Bankruptcy Code, the Bankruptcy Court may

extend the Exclusive Periods “for cause.” See 11 U.S.C. § 1121(d) (“[O]n the request of a party

in interest made within the respective periods specified in subsections (b) and (c) of this section

and after notice and a hearing, the court may for cause reduce or increase the 120-day period or

the 180-day period referred to in this section.”).

        9.       Although the Bankruptcy Code does not define the term “cause” for purposes of

section 1121(d) or establish formal criteria for an extension of the Exclusive Periods, bankruptcy
                                                  3
US-DOCS\111343179.2
          Case 19-33694 Document 395 Filed in TXSB on 10/22/19 Page 4 of 8



courts have discretion to extend exclusivity to promote the orderly, consensual, and successful

reorganization of a debtor’s affairs. See In re Timbers of Inwood Forest Assocs., Ltd., 808 F.2d

63, 372 (5th Cir. 1987) (noting that the meaning of “cause” under section 1121 should be viewed

in context of the Bankruptcy Code’s goal of fostering reorganization); In re Mirant Corp., No. 4-

04-CV-476-A, 2004 WL 2250986, at *2 (N.D. Tex. Sept. 30, 2004) (noting that an extension of

exclusivity is typically granted where “the debtor has shown substantial progress toward

reorganization”).

          10.    Courts often use the following factors in determining whether “cause” exists to

extend a debtor’s exclusive plan filing period:

                      a. the size and complexity of the case;
                      b. the need for sufficient time to permit the debtor to negotiate a plan of
                         reorganization and prepare adequate information;
                      c. whether the debtor has made progress in negotiations with its creditors;
                      d. the existence of good faith progress toward reorganization;
                      e. whether the debtor is seeking to extend exclusivity to pressure creditors to
                         accede to the debtor’s reorganization demands;
                      f. whether the debtor has demonstrated reasonable prospects for filing a
                         viable plan;
                      g. the fact that the debtor is paying its bills as they become due;
                      h. the amount of time which has elapsed in the case; and/or
                      i. whether an unresolved contingency exists.

See, e.g., In re New Millennium Mgmt., LLC, No. 13-35719 (LZP), 2014 WL 792115, at *6

(Bankr. S.D. Tex. Feb. 25, 2014) (listing factors relevant to whether “cause” exists to extend

exclusivity periods) (citing In re GMG Cap. Partners III, L.P., 503 B.R. 596 (Bankr. S.D.N.Y.

2014)).

          11.    Not all factors are relevant to every case, and the existence of even one of the

above-listed factors may be sufficient to extend a debtor’s exclusivity periods. See, e.g., In re

Express One Int’l, Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996) (listing all nine factors but

relying on only four as relevant in determining whether there was “cause” to extend exclusivity).

                                                   4
US-DOCS\111343179.2
         Case 19-33694 Document 395 Filed in TXSB on 10/22/19 Page 5 of 8



Moreover, courts regularly grant a debtor’s first request for an extension of the debtor’s exclusive

period to file a chapter 11 plan. See In re Apex Pharm., Inc., 203 B.R. 432, 441 (N.D. Ind. 1996)

(“It is true that during the initial 120-day period in which debtors have an exclusive right to file a

plan of reorganization . . . the bankruptcy courts apply a lesser standard in determining whether

the burden of showing ‘a reasonable possibility of a successful reorganization within a reasonable

time’ has been satisfied.”) (citation omitted); see also In re Borders Grp., Inc., 460 B.R. 818, 825

(Bankr. S.D.N.Y. 2011) (same).

        12.      There is ample precedent for an initial extension of exclusivity. See, e.g., In re

Seadrill Ltd., No. 17-60079 (DRJ) (Bankr. S.D. Tex. Jan. 8, 2018) (granting an initial exclusivity

extension of 180 days); In re GenOn Energy, Inc., No. 17- 33695 (DRJ) (Bankr. S.D. Tex. Oct.

3, 2017) (granting an initial exclusivity extension of six months); In re CJ Holding Co., No. 16-

33590 (DRJ) (Bankr. S.D. Tex. Nov. 3, 2016) (granting an initial exclusivity extension of 120

days); In re SandRidge Energy Inc., No. 16-32488 (DRJ) (Bankr. S.D. Tex. Aug. 30, 2016)

(granting an initial exclusivity extension of four months); In re Linn Energy LLC, No. 16-60048

(DRJ) (Bankr. S.D. Tex. Aug. 25, 2016) (granting an initial exclusivity extension of six months).

        13.      The Debtors submit that cause exists to extend the Exclusive Periods and that

several of the above-listed factors support an extension of the Debtors’ Exclusive Periods.

        14.      On September 11, 2019, the Bankruptcy Court entered the Confirmation Order

confirming the Debtors’ Plan. The Debtors’ confirmed Plan was overwhelmingly supported by

the Debtors’ stakeholders. Among other things, the Plan reduces the Company’s funded debt

from approximately $8.35 billion to $2.10 billion, which will allow the Debtors to focus on long-

term growth prospects and their competitive position in the market, and emerge from the Chapter

11 Cases as a stronger company, less burdened by debt service obligations.


                                                  5
US-DOCS\111343179.2
         Case 19-33694 Document 395 Filed in TXSB on 10/22/19 Page 6 of 8



        15.      The Debtors’ capital structure and debt issuances by non-U.S. entities necessitated

the commencement of two foreign proceedings — the Irish Scheme of Arrangement (as defined

in the Plan) in the High Court of Ireland (the “Irish Proceeding”) and the appointment of

provisional liquidators and implementation of a scheme of arrangement in Bermuda (the

“Bermuda Proceeding”) — the completion of which are conditions precedent to the

effectiveness of the Plan. The Irish Proceeding commenced on September 23, 2019 and the

Debtors expect the Irish Proceeding to be completed in the fourth quarter of 2019. The Bermuda

Proceeding commenced on July 1, 2019 and is expected to be completed at substantially the same

time as the Irish Proceeding.

        16.      Out of an abundance of caution, the Debtors believe it is prudent to seek an

extension of the Exclusive Periods to preserve their exclusive right to file and solicit a new plan

of reorganization should unforeseen issues arise with respect to the restructuring, the Irish

Proceeding or the Bermuda Proceeding.

        17.      The Debtors’ substantial progress in working with their stakeholders and

administering their Chapter 11 Cases supports the extension of the Exclusive Periods. See In re

Mirant Corp., 2004 WL 2250986, at *2 (noting that an extension of exclusivity is typically granted

where “the debtor has shown substantial progress toward reorganization”). The Debtors’ request

for extension of the Exclusive Periods ensures that the Debtors will be able to file and solicit an

alternative Plan if one is required due to unforeseen circumstances. The Debtors have broad

support for their restructuring as is evidenced by the support for the Debtors’ confirmed Plan.

The Debtors believe that an extension of the Exclusive Periods is in the best interest of all parties

in interest. All stakeholders benefit from continued stability and predictability that a centralized

process provides, which can only occur while the Debtors remain the sole potential plan


                                                  6
US-DOCS\111343179.2
         Case 19-33694 Document 395 Filed in TXSB on 10/22/19 Page 7 of 8



proponents. The Debtors have throughout these Chapter 11 Cases dedicated considerable time

and effort in developing a restructuring strategy that will maximize value for all stakeholders and

they will continue to do so in the event that an amended Plan is required.

        18.      Accordingly, the Debtors submit that cause exists for the relief requested herein.

                                             NOTICE

        19.      Notice of this Motion will be given to: (i) the U.S. Trustee; (ii) Ropes & Gray LLP

and Norton Rose Fulbright US LLP, as counsel to the Creditors’ Committee; (iii) Simpson

Thacher & Bartlett LLP as counsel to the agent for the Debtors’ prepetition secured revolving

credit facility, the Debtors’ prepetition secured term loan facility and the Debtors’ prepetition

unsecured revolving credit facility; (iv) Deutsche Bank Trust Company Americas as indenture

trustee for the Debtors’ prepetition notes; (v) Akin Gump Strauss Hauer & Feld LLP as counsel

to the Ad Hoc Noteholder Committee; (vi) Shearman & Sterling LLP as counsel to the DIP Agent;

(vii) the United States Attorney’s Office for the Southern District of Texas; (viii) the Internal

Revenue Service; (ix) the Securities and Exchange Commission; (x) the state attorneys general

for states in which the Debtors conduct business; (xi) Proskauer Rose LLP, as counsel to the ad

hoc equity committee; and (xii) all parties that have requested or that are required to receive notice

pursuant to Bankruptcy Rule 2002. In light of the nature of the relief requested, the Debtors

submit that no other or further notice is required or needed under the circumstances.

                        [The remainder of this page intentionally left blank]




                                                  7
US-DOCS\111343179.2
          Case 19-33694 Document 395 Filed in TXSB on 10/22/19 Page 8 of 8



         WHEREFORE, the Debtors respectfully request entry of the Order granting the relief

 requested in the Motion and such other and further relief as may be just and proper.

Dated: October 22, 2019                       Respectfully Submitted,
Houston, Texas
                                              /s/ Timothy A. (“Tad”) Davidson II
                                                Timothy A. (“Tad”) Davidson II (Texas Bar No.
                                                24012503)
                                                Ashley L. Harper (Texas Bar No. 24065272)
                                                HUNTON ANDREWS KURTH LLP
                                                600 Travis Street, Suite 4200
                                                Houston, Texas 77002
                                                Tel:    713-220-4200
                                                Fax:    713-220-4285
                                                Email: TadDavidson@HuntonAK.com
                                                        AshleyHarper@HuntonAK.com

                                              -and-

                                               George A. Davis (admitted pro hac vice)
                                               Keith A. Simon (admitted pro hac vice)
                                               David A. Hammerman (admitted pro hac vice)
                                               Annemarie V. Reilly (admitted pro hac vice)
                                               Lisa K. Lansio (admitted pro hac vice)
                                               LATHAM & WATKINS LLP
                                               885 Third Avenue
                                               New York, New York 10022
                                               Tel:     212-906-1200
                                               Fax:     212-751-4864
                                               Email: george.davis@lw.com
                                                       keith.simon@lw.com
                                                       david.hammerman@lw.com
                                                       annemarie.reilly@lw.com
                                                       lisa.lansio@lw.com
                                              Counsel for the Debtors and Debtors in Possession




                                                8
 US-DOCS\111343179.2
